EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicant’s representative, Jeffrey B. Haendler, on 23 August 2022.

The application has been amended as follows: 

	Non-elected claims 13-19 have been cancelled.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of the claims is the prior art of record does not disclose or fairly teach the limitation in all the claims that a first, relatively rigid plate and a second, relatively rigid plate is coupled to a first sheet, wherein the first plate and the second plate comprises pins, a crease extending between the first and second plates, a closure frame configured to be slid over the crease and over the first and second plates with a folded part of the first sheet and a second sheet held tightly closed between the two plates by compression pressure from the closure frame, thereby sealing closed an upper opening, wherein the closure frame comprises slots that receive the pins of the first and second plates, the slots and pins being shaped to cooperatively prevent the closure frame from sliding horizontally relative to the plates in a direction parallel to the crease; and a closure lock configured to be attached to the closure frame after the closure frame is mounted over the first and second plates with the pins engaged within the slots, wherein the closure lock blocks at least one of the pins from exiting a respective slot in the closure frame and thereby preventing the closure frame from sliding vertically off of the plates.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JES F PASCUA/Primary Examiner, Art Unit 3734